 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ANDREW WONG
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14133
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Andrew_Wong@fd.org

 7   Attorney for Juan Barro-Chavelas

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                             Case No. 2:21-mj-00021-EJY-1

12                  Plaintiff,                             STIPULATION TO CONTINUE
                                                           PRELIMINARY HEARING
13          v.
                                                           (Second Request)
14   JUAN BARRO-CHAVELAS,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   Acting United States Attorney, and Jared Grimmer, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
20   Andrew Wong, Assistant Federal Public Defender, counsel for Juan Barro-Chavelas, that the
21   Preliminary Hearing currently scheduled on May 10, 2021 at 4:00 pm, be vacated and continued
22   to a date and time convenient to the Court, but no sooner than thirty (30) days.
23          This Stipulation is entered into for the following reasons:
24          1.      A change of plea and sentencing has been set for May 20, 2021.
25          2.      The May 20 disposition will resolve the case and obviate the need for a
26   preliminary hearing.
 1          3.      Defendant is incarcerated and does not object to a continuance.
 2          4.      Additionally, denial of this request for continuance could result in a
 3   miscarriage of justice.
 4          This is the second request for continuance filed herein.
 5          DATED this 4th day of May, 2021.
 6
 7    RENE L. VALLADARES                              CHRISTOPHER CHIOU
      Federal Public Defender                         Acting United States Attorney
 8
 9       /s/ Andrew Wong                                  /s/ Jared Grimmer
      By_____________________________                 By_____________________________
10    ANDREW WONG                                     JARED GRIMMER
      Assistant Federal Public Defender               Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:21-mj-00021-EJY-1
 4
                    Plaintiff,                            ORDER
 5
            v.
 6
     JUAN BARRO-CHAVELAS,
 7
                    Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11   IT IS THEREFORE ORDERED that the Preliminary Hearing currently scheduled on May

12   10, 2021 at the hour of 4:00 p.m., be vacated and continued to June 9, 2021 at the hour of

13   4:00 p.m., in Courtroom 3A.

14          DATED this 4th day of May, 2021.

15
16
                                                  UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
                                                     3
